Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to independent claims 1, 14, and 18, applicant has amended the claims with the limitation, “wherein the at least an antenna layer is constructed from a metal layer of the substrate.  Applicant's arguments filed January 10, 2021 have been fully considered but they are not persuasive. Applicant argues that the antenna layer of Khan is not a layer of the substrate, but rather of an antenna module 200. However, the microwave antenna apparatus (2, Fig. 1), comprised of the antenna coupling apparatus (1, Fig. 1) and the antenna module (200, Fig. 1) could together be considered the substrate of the semiconductor package. Therefore, the antenna layer (201, Fig. 1) may be considered a metal layer of the substrate (2, Fig. 1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2018/0205134 A1).
As to claim 14, Khan teaches a semiconductor package (“microwave antenna package,” [0061]), Fig. 6), comprising:
a substrate (2, Fig. 1) having thereon at least an antenna layer (201, Fig. 1) and a ground reflector layer (207, Fig. 1) under the antenna layer, wherein the at least an antenna layer is constructed from a metal layer (201, Fig. 1) of the substrate (2, Fig. 1);
a radio frequency (RF) die (120, Fig. 1) disposed on or in the substrate (110, 140, Fig. 1); and 
a frequency-selective surface (FSS) structure (400, Fig. 6) disposed over the RF die (120, Fig. 1 and 2, Fig. 6), wherein the FSS structure (400, Fig. 6) is disposed directly above and is aligned with the antenna layer (201, Fig. 1 of 2, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0205134 A1) in view of Wu et al. (US 2008/0001843 A1).
As to claim 1, Khan teaches a semiconductor package (“microwave antenna package,” [0061], Fig. 6), comprising:

a radio frequency (RF) die (120, Fig. 1) disposed on or in the substrate (2, Fig. 1).
an encapsulation layer (404, Fig. 6); and
a frequency-selective surface (FSS) structure (403, Fig. 6) disposed on the encapsulation layer (“frequency selective surface 400,” [0059]).
Khan does not explicitly teach the encapsulation layer disposed on the antenna layer of the substrate, wherein the FSS structure is in direct contact with the encapsulation layer.
Wu teaches an encapsulation layer (120, Fig. 1) disposed on the antenna layer (110, Fig. 1) of the substrate, wherein the FSS structure (130, Fig. 1) is in direct contact with the encapsulation layer (120, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Khan such that the encapsulation layer is disposed on the antenna layer of the substrate, and wherein the FSS structure is in direct contact with the encapsulation layer, as taught by Wu. One of ordinary skill in the art would have been motivated to make the modification to reduce the manufacturing cost (see paragraphs [0025] – [0026] of Wu).
As to claim 3, Khan does not explicitly teach the FSS structure comprises a two-dimensional periodic array of metal patterns of the same shape and size.
Wu teaches the FSS structure comprises a two-dimensional periodic array of metal patterns (Fig. 3B) of the same shape and size.
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array of metal patterns of same shape and size, 
As to claim 4, Khan does not explicitly teach the two-dimensional periodic array of metal patterns has a fixed pitch.
Wu teaches the two-dimensional periodic array of metal patterns has a fixed pitch (para. [0011] and Fig. 3B).
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array with fixed pitch, as taught by Spella. One of ordinary skill in the art would have been motivated to make the modification in order to provide improved directionality of the antenna (para. [0009] of Wu).
As to claim 5, Khan teaches the FSS structure (403, Fig. 6) is disposed directly above and is aligned with the antenna layer (2, Fig. 6).
As to claim 6, Khan teaches the FSS structure (403, Fig. 6) is disposed directly on a top surface of the encapsulation layer (404, Fig. 6).
As to claim 7, Khan does not explicitly teach the ground reflector layer is a metal layer. However, it is generally well known in the art that ground reflector layers are metal layers, and it would have been obvious to one of ordinary skill in the art that the ground reflector layer would comprise a metal layer in order to reflect the electromagnetic waves in a directional pattern, as well as providing isolation between the RF die and the antenna elements.
As to claim 8, Khan teaches the semiconductor package is a fan-out wafer level package (FOWLP) (“fan-out wafer level packaging,” [0003]) and the substrate is a re-distribution layer (RDL) substrate (“redistribution layer 140,” [0045]).
As to claim 9, Khan teaches the semiconductor package is a flip-chip chip scale package (FCCSP) (“eWLB package…, which is further flip-chipped on PCB layer 301,” [0050]) and the substrate (110, Fig. 1) is a packaging substrate (“mold layer 110 of mold material (e.g. epoxy),” [0045]).
As to claim 10, Khan teaches the semiconductor package is an embedded die package (“embedded wafer-level ball grid array (eWLB),” [0003]) and the substrate (110, 140, Fig. 1) is an organic laminate substrate (“mold layer 110 of mold material (e.g. epoxy),” [0045]) and “organic substrates,” [00052]).
As to claim 11, Khan teaches the RF die (120, Fig. 1) is embedded in the organic laminate substrate (110, Fig. 1, “mold layer 110 of mold material (e.g. epoxy),” [0045]) and “organic substrates,” [0052]).
As to claim 12, Khan teaches a plurality of solder balls (302, Fig. 1) disposed on a bottom surface of the substrate (140, Fig. 1).
As to claim 13, Khan teaches a plurality of supporting pillars (401, Fig. 6) between the FSS structure (400, Fig. 6) and the substrate, wherein the plurality of supporting pillars surrounds the antenna layer (2, Fig. 6) and the FSS structure (400, Fig. 6).
As to claim 18, Khan teaches a semiconductor package (“microwave antenna package,” [0061], Fig. 6), comprising: 
a substrate (2, Fig. 1) having thereon at least an antenna layer (201, Fig. 1) and a ground reflector layer (207, Fig. 1, “ground plane 207,” [0049]) under the antenna layer, wherein the at least an antenna layer is constructed from a metal layer (201, Fig. 1) of the substrate (2, Fig. 1);
a radio frequency (RF) die (120, Fig. 1) disposed on or in the substrate (2, Fig. 1).
Khan does not teach:

Wu teaches a molding compound (120, Fig. 1) disposed on the antenna layer (110, Fig. 1) of the substrate, and a frequency-selective surface (FSS) structure (“S-shaped metal patterns 212 to 218 and the inverse S-shaped metal patterns 222 to 228, which are formed on the dielectric material layer 121 by way of printing or etching,” [0026] disposed on the molding compound, wherein the FSS structure (212-218, Fig. 1) is in direct contact with the molding compound (120, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Khan such that a molding layer is disposed on the antenna layer of the substrate, and a FSS structure is disposed on the molding compound, wherein the FSS structure is in direct contact with the molding compound, as taught by Wu. One of ordinary skill in the art would have been motivated to make the modification to reduce the manufacturing cost (see paragraphs [0025] – [0026] of Wu).
As to claim 19, Khan does not explicitly teach the FSS structure comprises a two-dimensional periodic array of metal patterns of the same shape and size.
Wu teaches the FSS structure comprises a two-dimensional periodic array of metal patterns (Fig. 3B) of the same shape and size.
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array of metal patterns of same shape and size, 
As to claim 20, Khan does not explicitly teach the two-dimensional periodic array of metal patterns has a fixed pitch.
Wu teaches the two-dimensional periodic array of metal patterns has a fixed pitch (para. [0011] and Fig. 3B).
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array with fixed pitch, as taught by Spella. One of ordinary skill in the art would have been motivated to make the modification in order to provide improved directionality of the antenna (para. [0009] of Wu).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0205134 A1) in view of Wu et al. (US 2008/0001843 A1), further in view of Spella et al. (EP 3 364 457 A1 – cited by Applicant).
As to claim 2, Khan in view of Wu does not explicitly teach the antenna layer is electrically connected to the RF die.
In particular, the feed lines from the RF die of Khan are electromagnetically coupled to the antenna layer 201, rather than electrically connected.
Spella teaches the antenna layer is electrically connected to the RF die (“the integrated circuit die 104 may be electrically connected to the second metal layer 112 of the antenna structure with vias,” [0024]).
It would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Khan by electrically connecting the RF die to the antenna layer, as .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0205134 A1) in view of Spella et al. (EP 3 364 457 A1 – cited by Applicant).
As to claim 15, Khan does not explicitly teach the antenna layer is electrically connected to the RF die.
In particular, the feed lines from the RF die of Khan are electromagnetically coupled to the antenna layer 201, rather than electrically connected.
Spella teaches the antenna layer is electrically connected to the RF die (“the integrated circuit die 104 may be electrically connected to the second metal layer 112 of the antenna structure with vias,” [0024]).
It would have been obvious to one of ordinary skill in the art to modify the semiconductor package of Khan by electrically connecting the RF die to the antenna layer, as taught by Spella. Both methods of feeding an antenna are well known in the art, and one of ordinary skill in the art would have been motivated to make the modification in order to reduce to capacitance between the feed line and the antenna.
As to claim 16, Khan does not explicitly teach the FSS structure comprises a two-dimensional periodic array of metal patterns of same shape and size. Although not explicitly defined in Khan, it is well known in the art that an FSS structure (i.e. a frequency selective surface) is by definition comprised of a two-dimensional periodic array of metal patterns.  
Spella teaches the FSS structure comprises a two-dimensional periodic array of metal patterns of same shape and size (106, Fig. 1C).
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array of metal patterns of same shape and size, as taught by Spella. One of ordinary skill in the art would have been motivated to make the modification in order to provide improved directionality of the antenna (see paragraph [0027]).
As to claim 17, Khan does not explicitly teach the two-dimensional periodic array of metal patterns has a fixed pitch.
Spella teaches the two-dimensional periodic array of metal patterns has a fixed pitch (106, Fig. 1C).
It would have been obvious to one of ordinary skill in the art to modify the FSS structure of Khan to comprise a two-dimensional periodic array with fixed pitch, as taught by Spella. One of ordinary skill in the art would have been motivated to make the modification in order to provide improved directionality of the antenna (see paragraph [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845